PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,258,590
Issue Date: February 22, 2022
Application No. 17/219,401
Filing or 371(c) Date: 31 Mar 2021
Attorney Docket No. 13122.0110-01000
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request filed March 8, 2022, a petition under 37 CFR § l.l82, to correct the name(s) of the inventor(s) on the face of the patent.

The petition is GRANTED.

The patent file is being forwarded to the Certificates of Correction Branch for issuance of the requested Certificate of Correction.

A petition under 37 CFR 1.182 requires a fee of $420.  A fee of $160 was received.  The balance owed of $260 was charged to petitioner’s deposit account.  

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

Telephone inquiries regarding this decision may be directed to Kimberly Inabinet (571) 272- 4618.





/KIMBERLY A INABINET/Paralegal Specialist, OPET